Exhibit 99 Amendment Form 4 Joint Filer Information Name: Delphi Ventures V, L.P. Address: 3000 Sand Hill Road Building 1, Suite 135 Menlo Park, CA 94025 Designated Filer: Delphi Management Partners V, LLC Issuer & Ticker Symbol: Thermage, Inc. (THRM) Date of Event Requiring Statement: 11/10/2006 Signature: /s/ David L. Douglass, Managing Member for Delphi Management Partners V, LLC, as general partner of Delphi Ventures V, L.P. Name: Delphi BioInvestments V, L.P. Address: 3000 Sand Hill Road Building 1, Suite 135 Menlo Park, CA 94025 Designated Filer: Delphi Management Partners V, LLC Issuer & Ticker Symbol: Thermage, Inc. (THRM) Date of Event Requiring Statement: 11/10/2006 Signature: /s/ David L. Douglass, Managing Member for Delphi Management Partners V, LLC, as general partner of Delphi BioInvestments V, L.P.
